Exhibit 10.79

EXECUTION

AMENDMENT NO. 12

TO MASTER REPURCHASE AGREEMENT

Amendment No. 12, dated as of May 22, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Holdings, LLC
(“PennyMac Holdings”), PennyMac Operating Partnership, L.P., in its capacity as
a seller (“POP” and together with PennyMac Holdings, the “Sellers”), PennyMac
Mortgage Investment Trust and PennyMac Operating Partnership, L.P., in its
capacity as a guarantor (each, a “Guarantor” and collectively, the
“Guarantors”).

RECITALS

The Buyer, the Sellers and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of March 29, 2012 (as amended by Amendment No. 1,
dated as of July 25, 2012, Amendment No. 2, dated as of September 26, 2012,
Amendment No. 3, dated as of October 29, 2012, Amendment No. 4, dated as of
June 1, 2013, Amendment No. 5, dated as of August 29, 2013, Amendment No. 6,
dated as of September 27, 2013, Amendment No. 7, dated as of October 1, 2013,
Amendment No. 8, dated as of December 27, 2013, Amendment No. 9, dated as of
December 31, 2013, Amendment No. 10, dated as of January 10, 2014, and Amendment
No. 11, dated as of February 21, 2014, the “Existing Repurchase Agreement”; and
as further amended by this Amendment, the “Repurchase Agreement”). The
Guarantors are parties to that certain Guaranty (the “Guaranty”), dated as of
March 29, 2012, as the same may be further amended from time to time, by the
Guarantors in favor of Buyer. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement and Guaranty, as applicable.

The Buyer, the Sellers and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Sellers and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 deleting the definitions of “Aged Loan” and “Aging Limit” in their entirety
and replacing them with the following:

“Aged Loan” means, other than with respect to Pooled Mortgage Loans, an Aged 60
Day Loan, an Aged 90 Day Loan or an Aged 270 Day Loan.

“Aging Limit” means with respect to Aged Loans other than Jumbo Mortgage Loans,
90 days, and with respect to Aged Loans that are Jumbo Mortgage Loans, 270 days.

 

-1-



--------------------------------------------------------------------------------

1.2 deleting the definition of “Aged 180 Day Loan” in its entirety and all
references thereto.

1.3 adding the following definition of “Aged 270 Day Loan” in its proper
alphabetical order:

“Aged 270 Day Loan” means a Jumbo Mortgage Loan which has been subject to a
Transaction hereunder for a period greater than 90 days but not greater than 270
days.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of
May 19, 2014 (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Sellers and the Guarantors;

(b) Amendment No. 7 to that certain Pricing Side Letter, dated as of the date
hereof, executed and delivered by duly authorized officers of the Buyer, the
Sellers and the Guarantors; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred and is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE

 

-2-



--------------------------------------------------------------------------------

STATE OF NEW YORK WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Sellers to Buyer under the Repurchase
Agreement, as amended hereby.

[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

By:  

/s/ Adam Loskove

  Name: Adam Loskove   Title: Vice President

PennyMac Holdings, LLC, as Seller

By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer

PennyMac Mortgage Investment Trust, as Guarantor

By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer

PennyMac Operating Partnership, L.P., as Seller and Guarantor

By:   PennyMac GP OP, Inc., its General Partner By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 12 to Master Repurchase Agreement